 GLOBE SHOPPING CITYWalgreen Co., d/b/a Globe Shopping CityandRetailClerksUnion,Local 1564,Chartered by RetailClerksInternational Association,AFL-CIO. Case28-CA-2638April 25, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn October24, 1972,Administrative Law JudgeJames T. Barker issued the attached Decision in thisproceeding.Thereafter,the General Counsel filed ex-ceptions and a supporting brief,and the Respondentfiled cross-exceptions and an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its order the recommended or-der of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed.MEMBER FANNING,dissenting:The AdministrativeLaw Judge found that Respon-dent violated Section 8(a)(1) by Supervisors Adams'and Christiano's inquiries into the voting intentions ofemployees Herrera andArguello; by Adams'threat toHerrera that she would lose hospital benefits if theUnion won;and by Christiano's threat to Arguellothat merit increases would be abandoned and wageincreases postponed if the Union won. The Adminis-trative LawJudge,CityHowellRefining,'found aremedial order was unnecessary and recommendedthe complaint be dismissed because there was no evi-dence Adams andChristianoacted in concert, theviolations were more in the nature of technical trans-gressions and not highly coercive,and the violationswere directedto only 2 of the 122 employees.Contrary tothe Administrative Law Judge and themajority,Ibelieve a remedial order is required here.The AdministrativeLaw Judge's characterization of177threats involving loss of benefits as technical trans-gressionsiswithout precedent. Such threats, particu-larly when made during a critical preelection period,2have, until now, been considered by this Board to beserious violations of Section8(a)(1).The Board's mandate is to remedy unfair laborpractices. The courts have held that when the Boardfinds unfair labor practices it must provide a remedyfor them' The Act does not authorize the Board togive a respondent two bites of the apple before itapplies its remedial powers. It is fundamental that toprotect the Section 7 rights of employees, the Boardmust remedy unfair labor practices, and particularlythose which occur during a critical preelection period.This Respondent purportedly schooled its supervi-sors in the "do's and don'ts" of an organizationalcampaign. In spite of this two of the three (at mostfour-the record is not clear) supervisors engaged ininterrogations and made coercive threats to employ-ees. However, the Administrative Law Judge in effectfinds that, because there is no evidence of concertedantiunion activity or a preconceived campaign by thesupervisors involved, the Respondent is somehow re-lieved of responsibility for the violations. That findingis irrelevant; proof of concerted antiunion activity bysupervisors is not a condition precedent to or an el-ement of an 8(a)(1) finding.The Administrative Law Judge found Respondentcommitted what I consider to be serious unfair laborpractices. Pursuant to the mandate of the Act, I wouldremedy these violations.1HowellRefiningCompany, 163 NLRB 18.2 SeeLeonard Refineries, Inc.,147 NLRB 488.iSeeU A W (Omni Spectra, Inc) v. N. L. R. B ,427 F.2d 1330 (C.A. 6), andUnited Steelworkers of America, AFL-CIO [Wagner Industrial Products] v.N L R.B,386 F.2d 981(C.A.D.C.).DECISIONSTATEMENT OF THE CASEJAMEST. BARKER. Administrative Law Judge: This matterwas heard at Albuquerque. New Mexico, on August 24,1972, ' pursuant to a charge filed on May 30, by RetailClerks Union, Local 1564, chartered by Retail Clerks Inter-national Association, AFL-CIO, hereinafter called the Un-ion. On July 6, the ActingRegionalDirector of the NationalLaborRelationsBoard for Region 28issued a complaintand noticeof hearingalleging violations of Section 8(a)(l)of the National Labor Relations Act, hereinafter called theAct. On October 4, the Respondent timelyfiled abrief withme.Upon consideration of the brief of the Respondent, andupon the entire record in this case and my observation ofthe witnesses, I make the following:1All dates refer to the calendar year 1972203 NLRB No. 36 178DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAt all times material herein, Respondent has been anIllinois corporationmaintainingitsprincipal office andplace of business at Chicago, Illinois. Respondent alsomaintains other places of business located in approximately35 States of the United States, including the State of NewMexico and in Puerto Rico, where it has been at all timesmaterial herein engaged in the business of retail merchan-dising of clothing, appliances, and other products.During the 12-month period immediately preceding theissuance of the complaint herein, Respondent, in the courseand conduct of its business operations, sold merchandise,appliances, and other products, which had a gross value inexcess of $500,000. During the same period of time, Respon-dent, in the course and conduct of its business operations,purchased, transferred, and caused to be delivered to itsplace of business located in Albuquerque, New Mexico,merchandise and appliances valued in excess of $50,000directly from States of the United States other than the Stateof New Mexico.Upon these facts, I find that Respondent has been at alltimes material herein an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.11. THELABOR ORGANIZATION INVOLVEDRetailClerksUnion, Local 1564,chartered by RetailClerks International Association,AFL-CIO,is a labor or-ganization within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The IssuesThe issues in this case are whether Respondent violatedSection 8(a)(1) of the Act byunlawfully interrogating andthreatening employees and by giving employees the impres-sion that their union or concerted activities were being keptunder surveillance.2B. Pertinent Facts1.Background factsa.The Company's operationsAt materialtimes,Respondent has operateda retail es-tablishment located in Albuquerque, New Mexico, knownas Globe Shopping City. During the same period of time,Respondent has also maintained an operation in El Paso,Texas. Only the Albuquerque facility is involved in thisproceeding.George Hoak is the general manager of the Albuquerquestore. Thomas Adams is the manager of the cafeteria oper-2At the hearing allegations of the complaint relating to alleged unlawfulconduct on the part of two purported supervisors were dismissed on motionof Respondent made at the conclusion of the General Counsel's caseated on the store premises known as the Sun Room. CharlesChristiano is soft lines manager.b.The organizing campaignOn April 25, the Respondent and the Union entered intoa stipulation for certification upon consent election. Anorganizing campaign had been commenced during the firstweek of March under the direction of Robert Donaldson.During the course of the organizational effort which contin-ued until approximately June 9, Donaldson was assisted byother union organizers. During the period of time in ques-tion,from one to six representativesof the UnionvisitedRespondent's store daily and occasionally in the eveningexcept on holidays and weekends.In the first week of March, Donaldson began to contactemployees in the store. He would speak to the employees inthe cafeteria at breaktime and on lunch hours. His weekdayvisitswould last from 5 minutes to approximately 1 hour.During the course of the organizing campaign, the Unionmailed campaign literature to approximately 25 or 30 of theappoximately 122 employees comprising the unit. Includedin the literature mailed to employees were advisories con-cerning the right of employees to organize and to be repre-sentedby a union; to have their choice ofa bargainingrepresentative determined by a secret-ballot election con-ducted by the Board; and to be free from managementthreats concerning loss of jobs and benefits. Literature wasdistributed by the Union informing employees of a meetingto be held for the purpose of answering questions and in-forming employees of theirFights under Federal statutes.Employees were invited to consult with representatives ofthe Union by telephone and in person for the purpose ofreceiving an explanation of the Union's program and theywere informed by a circular dated May 26 that, "Our Unionhas a policyof negotiatingupward from what you havenow. You have everythingto gain and nothingto lose." Thesame circular also contained the following statement:We are prepared to show you and discuss with you theReal Gulf Mart contract, also what the Gulf Mart'semployees are negotiating in their contract.c.Company instructs supervisionIn the meantime, during the first week of March,severalemployees informed George Hoak that they had been ap-proached by the Union concerning union representation.As a consequence, Hoak informed his superiors and a repre-sentativefrom the Chicago office of the Respondent cameto Albuquerque on March 15. A meeting was held whichwas attended by Hoak and Thomas Adams. During thecourse of the meeting a booklet entitled, "Some Do's andDon'ts For Supervisors" was distributed and was discussedverbatim. The booklet contained instructions concerningpermissible and impermissible supervisory conduct towardemployees during organizing campaigns.Subsequent meetings were held on April 11, April 26,May 15, and June 1, which were attended by George Hoak,3The bookletspecifiedas proscribedconduct interrogation,threats, andsurveillance of thecharacterattributedby the GeneralCounsel to the Re-spondent herein GLOBE SHOPPING CITYThomas Adams,and Charles Christiano.At the April 26meeting,attended by Hoak,Adams,and Christiano, thebooklet was again discussed and stress was placed upon the"do's and don'ts" contained therein.The contents of thisbooklet were again stressed by Hoak during the course ofsubsequent meetings attended by Adams and Christiano.On the morning of June 6,Respondent hand delivered todaytime store personnel copies of a document which pur-ported to represent the position of management and super-vision with respect to certain allegedly inaccurate rumorswhich were said to be circulating relating to(1) the risk ofjob loss on the part of employees who supported the Union;(2) loss of fringe benefits if the Union should win the elec-tion;and (3)interrogation on the part of the Company asto how employees intended to vote.In response to these asserted rumors the following was setforth:FACTThis is a typical union"scare tactic'. The Companyrespectsyour legal rightto vote in favor of the Unionand nobody has to worry about losing their job so longas they continue to do a decent day's work.Remember,however,that youalsohavea legal rightto tell theUnion that you want nothing to do with them by "NO"next Tuesday.If the Union wins the election,these matters becomesubject tonegotiations.As a result of such negotiations,you could end up with more,the same or less in the areaof fringe benefits.The Company istalking to peoplein an attempt toacquaint them with the real issues involved in the up-coming election.The Company has no right to askanyone how they intend to vote and,furthermore, theCompanydoes notwant to know how anyone intendsto vote.The Companydoeswant to feel that your deci-sion next Tuesday will be based upon knowledge ofboth sidesof the question of whether it is in your bestinterest to hire the Retail Clerks Union.At approximately 11:30 a.m. on June 6, Respondent re-ceived notice of the cancellation of the election.Thereafter,circulation of the June 6 document was ceased.2.The alleged unlawful conducta.Herrera and Adams converseDuring the month of May,Charlotte Herrera conversedwith Adams in the cafeteria.The conversation was a briefone initiated by Adams who commented that the unionelection was forthcoming and that Herrera would probablyreceive "a lot of literature"from the Union concerning theUnion's policy.Herrera indicated that she did not believethat she had received any literature because she had movedand mail was not being forwarded to her.Later the same day,the subject of the Union arose andAdams asked Herrera how she was going to vote. Herreraanswered that she was uncertain about the entire matter butthat in any event she was not going to vote.Adams asked179Herrera if she knew how unions "worked"and Herreraanswered in the negative.Thereupon,Adams asked Herreraif she would do him,herself,and the Company a "favor"and vote "no."Adams further stated that if the Union camein Herrera would"probably" lose her compensation for lossof work due to illness and"maybe"lose her hospitalizationcoverage.4Adams did not elaborate.5b. Arguello and Christiano converseAt approximately 9 a.m. on May 2,David Arguello spokewith Christiano in the domestic department. Christianocalled Arguello over and asked him how he was going tovote.Arguello responded that this was confidential.Christi-ano remarked that if the Union came in there probablywouldn't be any raises for a period of a year or 18 monthsand that any raises that would be granted would probablyonly "be a dime."Raul Thompson-a management train-ee-was present and he asked Christiano if the Companywould grant merit raises.Christiano answered that he didn'tknow but that the Company would probably take thoseaway also.6Thereupon,Arguello asked how the Companycould take something away from employees that the em-ployees didn't have.Christian did not respond to this andthe conversation ended on this note.Approximately a week later Arguello and Christianoagain conversed and wages in the receiving departmentwere the topic of the discussion.During the course of theconversation, Christian stated that the employees at theAlbuquerque dock would receive the same wages as theemployees on the dock at the El Paso store received.Christi-ano did not make any comparison concerning the respectivewage scales.Arguello testified that at the time of the conversations inquestion he was aware that wages and merit raises werePrior to the conversation with Adams,Herrera had been hospitalized dueto an on-the-job injury and had received workmen's compensation.5The foregoing is based on an evaluation of the testimony of CharlotteHerrera and Thomas Adams.Herrera impressed me as a truthful witness whoendeavored to accurately recount the events concerning which she was ques-tioned.The findings are based principally upon her testimony and I creditthe testimony of Adams only to the extent it is consistent therewith.In evaluating Herrera's testimony,I find no basis for concluding that shewas influenced to testify as she did because a short time earlier she had beenadmonished by George Hoak, the store manager,for a violation of companypolicy. The incident was a pallid one and I am not convinced it colored herwitness-chair testimony.Ihave also considered the fact that Adams had received instructionsrelating to permissible preelection conduct toward employees on the subjectof union representation.I find no basis for concluding that in speaking withHerrera, Adams was seeking to be intentionally vengeful.Rather, I amconvinced he spoke in an honest effort to convince Herrera to his point ofview and not with intentional disregard of instructions that had been givenhim.With respect to references made by Adams to possible loss of benefits inthe event of a union victory, I rely on Herrera's testimony on cross-examina-tion and not on her direct examination testimony which infers that Adamsasserted a union victory would perforce lead to a loss of compensation andhospitalization benefits On the other hand,Ido not credit Adams'denial ofan' mention of a possible loss of benefits.The transcript at one point incorrectly records Arguello as testifying thatChristiano informed him merit raiseswouldprobably be granted.This is atvariance with its record context and the trial notes of the Administrative LawJudge No motion to correct the record has been filed,but the context issufficiently clear to obviate the need for formal correction. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubject to negotiation betweenthe Companyand the Unionand understood,as a consequence,that the wage scale andmerit raises were"negotiable." 7c.Constande speaks with ChristianoOn May 16, Christiano informed Albert Constande in thepresenceof Arguello that he had a copy of the Gulf Martcollective-bargaining agreement. Christiano asserted that ifthey wanted to see the contract he would bring it "down."Constande said that he would like to see the contract. Dur-ing the course of the conversation, Christiano stated that theemployees in the receiving department would get the samewages as the employees on the El Paso docks. Christiano didnot thereafter show the Gulf Mart contract to Constande.The following day, Christiano approached Constande onthe work floor and in a mock gesture of physical combattook Constande by the armfeigningan arm lock. With asmile on his face, Christiano said to Constande,"I am nottelling you how to vote, but.... " Christiano slapped Con-stande on the shoulder as he made this comment. Con-stande testified he took the remark seriously.8d.Christiano converses with Luther LuceroOn the evening of May 17, as Luther Lucero was ap-proaching the timeclock to punch out, Christiano askedLucero if he wantedto seethe Gulf Mart contract. Lucerostated that he was "late to punch out" but Christiano said,"We have got time." Lucero stayed on the clock and he andChristiano went to the office of George Hoak where theyspoke together.9 Christiano presented Lucero with a copy ofthe contract and Lucero glanced at portions of the agree-ment.He read the clauses relating to vacation benefits.Christianoasserted that he was showingLucero the GulfMart contract to permit him to assess the benefits receivedby employees at a unionized store as compared with, thoseat a nonunion store.Christiano stated that the Gulf Martemployees had received two or three 10-cent raises a yearsince 1969. Christiano asked Lucero how much vacation hewas getting and Lucero answered he was receiving 3 weeks'vacation. Christiano noted that at the Albuquerque storethe employees received 3 weeks' vacation after 5 years ofemployment. He declared that this was superior to the va-cation benefits received under the Gulf Mart contract. He7 The foregoing is based primarily on thecreditedtestimonyof DavidArguello.Ihave considered the testimonyof Charles Christianoconcerningthis conversation and creditit only to theextent that it is consistentwith theforegoing.Christiano did not denyasking Arguellohow he was going to vote.Rather,Chnstiano merely denied asking Arguello"directly"concerning hisvoting intentions.As againstChristiano's testimony on this topic I creditArguello.On the other hand,Icredit Christiano's testimony,whichin the ultimateis supportedby that of Arguello,to the effectthat he didnot informArguellothat employeeswere"going to getmore money like El Paso."Inferences tothis effectin Arguello's direct testimonyare notcredited.8The foregoing is based onthe testimony of Albert Constande and CharlesChristianowhich in salient aspectsismutually corroborative.9 As a time priorto the conversation in question,Lucero had informedLillieApodaca,Respondent's informationgirl, of his desire to see the GulfMart contract.added that if the Union should come in the Company"might negotiate for less than three weeks" vacation.10e.The transfer issueOn June 1, 1972, the Company posted the following no-tice in itsAlbuquerque store:NOTICE TO GLOVE EMPLOYEESMANY OF YOU HAVE ASKED MR ADAMS AND MYSELF ABOUT THEPOSSIBILITY OF TRANSFERRING TO THE NEW STORE WHICH ISSCHEDULEDTO OPEN LATE THIS FALL ALL THAT I CAN TELL YOUAT THIS TIME IS THAT ALL REQUESTS FOR TRANSFERS WILL BEGIVEN CONSIDERATION ON THE BASIS OF PERSONNEL NEEDS OFBOTH STORESG. HOAKMary Lucero testified that on May 4 at precisely 2:30p.m. Charles Christiano spoke to her in the girl's depart-ment. According to Lucero, Christiano observed that theelection was goingto be held onJune13.He furtherstated,according to Lucero, that if the "store goes union, the oneswho want to get a transfer to the new store won't be ableto."Mary Lucero testified that she had not requested atransfer and that, in substance, the comment attributed toChristiano was not prompted by anything she had said con-cerning the subject.Mary Lucero further testified that approximately 2 weekslater while she was departing from the infant stockroom sheheard Christiano say to Jo Ann Geist, an employee, "Hey,Jo Ann, how about the union, what do you think of it?"According to Mary Lucero, she was approximately 2 feetaway from Chnstiano when she heardthis comment.Christiano denies the comments attributed to him byMary Lucero. He further testified that he had never re-ceived a request from Mary Lucero to be transferred to thenew store and had never discussed the matter with her.Christiano's testimony with respect to the alleged conversa-tion with Mary Lucero and the alleged comment to Jo AnnGeist impressed me as truthful and reliable. On the otherhand,Mary Lucero impressed me as a witness prone torationalize her testimony and her objectivity may have beenaffected by certain minor disciplinary actions which hadbeen visited upon her by supervision prior to her appear-ance as a witness at the instant hearing. In all substantialrespects, I credit the testimony of Christiano over that ofLucero.10The foregoing is based on the testimony of Luther Lucero and CharlesChristiano I do not credit Christiano's denial of the statements attributed tohim by Lucero concerning the effects of a union victory upon employeebenefits, nor his assertion that his statements concerning benefits were limit-ed merely to a comment that these matters would be"negotiable"As noted,Christiano testified that it was his intention in showing Lucero the Gulf Martcontract to compare vacation benefits at Gulf Mart with those received atthe Albuquerque store. I find it likely that, in the manner testified by Lucero,Christiano would endeavor during this conversation to point up the compari-son in a manner most beneficial to the Company.On the other hand, I donot credit those portions of Lucero's testimony which would suggest thatduring the course of the conversation with Christiano,Christiano specifiedin detail the vacation benefits provided under the Gulf Mart contract. Rath-er, as found above, I am convinced that Christiano merely pointed out thatthey were inferior to those received by Lucero and permitted Lucero's read-ing of the contractual provisions to support his point in this regard. GLOBE SHOPPINGCITY181ConclusionsUpon the foregoing, I find that Respondent violated Sec-tion 8(a)(1) of the Act by virtue of the inquiries of Adamsand Christiano into the voting intentions of employeesCharlotte Herrera and David Arguello, respectively. Theseinquiries constituted interrogation proscribed by the Act.Moreover, Christiano's allusion to possible loss of hospitaland compensation benefits in the event of a successful un-ionization effort, made in context of a request to Herrera tovote "no"in the pending election,constituted an impermis-sible threat laced with the inference that reprisals in theform of a loss ofexistingbenefits would accompany thechoice of a union to represent employees.In the same cate-gory of proscribed conduct is the more explicit threat ut-tered by Christiano to Arguello to the effect that merit raiseswould be temporarily abandoned and wage increases wouldbe postponed,as well as their amount diminished, in theevent of a union victory in the election. Nothing inChristiano's remarks to Arguello premised these latter even-tualities upon bargaining table occurrences or progress.In contrast to the foregoing, however, I find that therecord fails to support the otherallegationsof the com-plaint. Thus, contrary to the General Counsel, I discern noviolation of the Act deriving from the comments of Christi-ano to Arguello, Constande, or Luther Lucero concerningthe intention of the Company to maintain parity as betweenEl Paso and Albuquerque wages. Nothing in Christano'scomments implied a retributive attitude on the part of theRespondent or an unwillingness to negotiate concerningwages. Nor do I find that Respondent engaged in pros-cribed conduct in showing the Gulf Mart contract to em-ployees and comparing its provisions with those presently ineffect in Albuqueruqe. The evidence does not reveal that thecontract discussions were accompanied by unlawful threatsor promises, expressed or implied, and the Union itself hadinterjected the Gulf Mart agreement into the preelectiondiscussions.Section 8(c) grants to an employer the right, ina manner and setting free from coercion,to compare bene-fitspresently in effect in his unorganized operation withthose enjoyed by employees in a similar operation which hasunion representation.Nothing in the instant record relatingto the displayand discussionof the GulfMart agreementsuggests that Christiano engaged in misrepresentation,threats,or promises relating to existing or prospective bene-fits or terms of employment.Nor do I find a violation of Section 8(a)(1) of the Act inChristiano's jocular comment to Constande on the subjectof voting.The utterance in question came in the course of"horseplay" and "kidding around," so characterized byConstande himself. Despite his characterization of the inci-dent, Constande was ambivalent in his testimony concern-ing the impact of Christiano's utterances upon him. Asabove found, Constande was not subjected to impropersupervisory inquiry or coercion, and I am convinced thatChristian's jocular remark was innocuous and not rea-sonably susceptible of serious interpretation by Con-stande.I IFinally,upon the record as a whole,including the fre-quent and open visits of union representative to the storewhere they met and spoke with employees on store prem-ises, I findinsufficient basis for concluding the commentsand/or actions of supervision were such as to lead employ-ees to believe surveillance was being maintained over theirunion activities.Nothing of substance suggests that the off-premises union activities of employees were subjected tocomment, inquiry, or reproach by any supervisor. Adams'observation to Herrera concerning receipt of union litera-ture is too insignificant,in light of this record,to convey animpression of surveillance,as that term is used in the par-lanceof the Act.The question remains whether,as contended by the Re-spondent,no remedial order is justified herein, in light ofthe relatively small number of employees in the employeecomplement of approximately 122, who were directly sub-jected to supervisory interrogation and threats.I am per-suaded as to the merits of Respondent's contention.While the Board has noted that the restraining effect ofcoercive conduct is not limited to employees directly in-volved,12 and that employer preelection interrogation andthreats are likely to receive prompt and wide circulation,13nonetheless,where the instances of unlawful Section 8(a)(1)conduct are few,are directed to a small segment of theemployee complement,and the conduct is not part of acoordinated employer effort to deprive employees of a freechoice in their selection of or resort to a bargaining repre-sentative,the Board has examined the context and circum-stances in which the conduct has occurred in determiningwhether a remedial order should issue.14 In the instant case,although the violative conduct occurredat a time when aBoard election was pending,there is no basis for a findingthat either supervisor, Adams or Christiano, acted in con-cert,one with the other,or in fulfillment of a preconceivedcampaign to undermine the Union. Their actions, althoughviolativeof the Act,were more in the nature of technicaltransgressions and were not of an aggravated or highly coer-cive nature. They were directed to merely 2 employees in arelatively large unit of approximately 122 and transpiredagainst abackdropof assurancesby the Company that allemployees were free to vote their own persuasions in theelection.This case closely parallels in principle the Board'sdecision inHowell Refining Company, supra,and upon ap-plication of that precedent, and in consideration of the cir-cumstances above delineated,I am of the opinion that thepurposes of the Act would not be served by the issuance ofa remedial order.15Accordingly,the complaint is dismissedHotel, Inc., d/b/a/ Riverside Hotel,166 NLRB 426, 433;Phillips-Van HeusenCor165 NLRB I. 11InternationalManufacturing Company, Inc.,167 NLRB 769, 770.13InternationalManufacturing Company, Inc., supra; Stayer's JohnsonvilleMeats, Inc,174 NLRB 693, In. 3; cf.N.L.R.B.v.McCormickSteel Co.,Divisionof Ducommon Metals & Supply Co.,381 F.2d 88 (C.A. 5).14Howell Refining Company,163 NLRB 18;Tracon, Inc.,184 NLRB 147;InternationalPaper Company, Long-BellDivision,184 NLRB 351;LeverBrothersCompany,163 NLRB 194;Metropolitan Life Insurance Company,166NLRB 55315CfMetropolitan LifeInsuranceCompany, supra.Withoutmerit is Respondent's contention that no remedial order is jus-tifiedbecause of the assertedbftlfasence oany acuacoercive impact oiiSeeSarkes Tarzian,Inc,157 NLRB 1193, 1197-98, GC MurphyCom-Respondent's conduct towards its employees due to the alleged sophistica-171Npany,LRB 310, enfd 422F 2d 685 (C.A DC.),cfReno's Riversidetion of the employeesconcerning their election rights and the bargainability 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDin its entirety.Act, I hereby issue the following iecommended:16Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theORDERof wages and benefits.N L R B. v Wylie Manufacturing Company,417 F 2dThe complaintisdismissed in its entirety.192 (C.A. 10);N L R B v. Ford Brothers,170 F 2d 735 (C.A. 6);Time-O-16 In the event no exceptions are filed asprovided by Sec.102.46 of theMagic,Inc.v.N.L.R B,264 F.2d 96(C.A. 7),School-Timer Frocks,The,110Rules and Regulations of the NationalLaborBoard.the findings,conclu-NLRB 1659.sions,and recommended Order herein shall, as provided in Sec. 102.48 of theRules and Regulations,be adopted by the Board and become its findings,conclusions,and Order,and all objections thereto shall be deemed waivedfor all purposes.